WAIVER OF NOTICE OF EXERCISE OF PREJUDGMENT
REMEDY AND WAIVER OF JURY TRIAL

        WAIVER made this 25th day of June, 2002, by and among SWISS ARMY BRANDS,
INC. (the "Borrower") and SWISS ARMY BRAND, LTD., SWISS ARMY BRANDS (SUISSE)
S.A., EXCELSIOR ADVERTISING, INC., BEAR CUTLERY, INC. ("Bear"), SWISS ARMY
BRANDS CH, INC. ("SWABCHI") (collectively, the "Guarantors") and SWISS ARMY
RETAIL, INC ("Retail") in favor of FLEET NATIONAL BANK (the "Bank").

W I T N E S S E T H:

        WHEREAS, the Borrower and the Guarantors have entered into Temporary
Modification to 2001 (Second) Amended and Restated Commercial Loan Agreement
dated as of even date herewith (the "Temporary Modification"); and

        WHEREAS, Retail has entered into that Agreement of Guaranty and
Suretyship dated as of even date herewith (the "Retail Guaranty")

        NOW THEREFORE, for a valuable consideration received by Borrower and the
Guarantors, the receipt and sufficiency of which are hereby acknowledged, the
Borrower and each of the Guarantors each:

 1. ACKNOWLEDGE AND AGREE THAT THE TRANSACTION OF WHICH THE TEMPORARY
    MODIFICATION AND THE RETAIL GUARANTY ARE PART, ARE COMMERCIAL TRANSACTIONS
    AS THAT TERM IS DEFINED IN SECTION 52-278a OF THE CONNECTICUT GENERAL
    STATUTES, AS AMENDED, AND THE BORROWER, THE GUARANTORS AND RETAIL HEREBY
    VOLUNTARILY AND KNOWINGLY WAIVE AND RELINQUISH (A) ANY AND ALL RIGHTS WHICH
    THEY MAY HAVE PURSUANT TO ANY LAW OR CONSTITUTIONAL PROVISION, INCLUDING
    WITHOUT LIMITATION CHAPTER 903(a) OF THE CONNECTICUT GENERAL STATUTES, AS
    AMENDED, TO ANY NOTICE OR HEARING PRIOR TO ANY ATTEMPT BY THE BANK TO OBTAIN
    A PREJUDGMENT REMEDY AGAINST THE BORROWER AND/OR ANY OF THE GUARANTORS IN
    CONNECTION WITH SUCH TRANSACTIONS, AND (B) ALL RIGHTS UNDER CHAPTER 903a OF
    THE CONNECTICUT GENERAL STATUTES, OR AS OTHERWISE ALLOWED BY LAW, TO REQUEST
    THAT THE BANK POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT THE BORROWER
    AND/OR ANY OF THE GUARANTORS AND/OR RETAIL OR ANY OTHER PERSON OR ENTITY
    LIABLE IN CONNECTION WITH THIS TRANSACTION AGAINST DAMAGES THAT MAY BE
    CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED BY THE BANK, AND THE
    BORROWER, THE GUARANTORS AND RETAIL EACH HEREBY CONSENT TO THE ISSUANCE OF
    ANY SUCH PREJUDGMENT REMEDY WITHOUT SUCH A BOND.
    
    
    
    
    
    
    
    
    
    
    
 2. CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
    CONNECTICUT. THE BORROWER, THE GUARANTORS AND RETAIL WAIVE TRIAL BY JURY AND
    WAIVE ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENT
    TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE
    BY THE COURT.
    
    
    
    Agreed to as of the date first above written.

                                                           
                                                  BORROWER:

                                                           
                                                  SWISS ARMY BRANDS, INC.

                                                           
                                                  By—————————
                                                           
                                                          Name
                                                           
                                                          Title

GUARANTORS AND RETAIL:

SWISS ARMY BRAND, LTD.                                                EXCELSIOR
ADVERTISING, INC.

By————————————                                                By—————————
        Name                                              
                                               Name
        Title                                              
                                                  Title

SWISS ARMY BRANDS (SUISSE) S.A.                                SWISS ARMY BRANDS
CH, INC.

By————————————                                                By—————————
        Name                                              
                                               Name
        Title                                              
                                                  Title

BEAR CUTLERY, INC.                                                         
SWISS ARMY RETAIL, INC.

By————————————                                                By—————————
        Name                                              
                                               Name
        Title                                              
                                                  Title















ACCEPTED:
FLEET NATIONAL BANK

By————————————
            Kevin E. Burke
            Vice President